Citation Nr: 1428524	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for back disability.

In May 2010, the Veteran had a hearing at the RO before a Decision Review Officer (DRO).  In June 2011, the Veteran had a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge (Acting VLJ).  Transcripts of those hearings are in the Veteran's claims file.

In December 2011, the Board remanded the case to the RO for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A back injury during service resolved in service without residual pathology.

2.  The current spine arthritis and degenerative disc disease arose more than a year after separation from service, and were not due to or the result of a disease or injury incurred therein.  



CONCLUSION OF LAW

A current low back disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in April 2008 and August 2009.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letters also informed the Veteran how VA assigns disability ratings and effective dates.  The letters also stated who was to provide the evidence.

In the June 2011 Travel Board hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error.

The Veteran's paper and electronic files contain his service medical records, post-service medical records, reports of VA medical examinations, transcripts of the May 2010 DRO hearing and the 2011 Travel Board hearing, and records from the United States Social Security Administration (SSA).  The Veteran has had a VA medical examination that adequately addressed the claim for service connection for low back disability.

In the December 2011 remand, the Board instructed the RO to ask the Veteran to identify sources of medical treatment since November 2010.  The Board instructed the RO to obtain evidence of treatment the Veteran identified.  In a December 2011 letter, the RO asked the Veteran to identify sources of recent treatment.  Records of more recent VA medical treatment had been added to the claims file.  In a January 2010 VA examination, the examiner stated that she could not provide an opinion regarding the likely etiology of the Veteran's back disability without resorting to speculation.  In the 2011 remand, the Board instructed the RO to schedule another VA examination with file review and a medical opinion.  In December 2012, a VA clinician examined the Veteran, reviewed his claims file, and provided opinion as to the likely etiology of his low back disability.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on its merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection - Back Disability

The Veteran contends that low back injury he sustained in service led to an ongoing post-service low back disability.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

In June 1971, the Veteran had an examination for entrance into service.  He did not report any past or present back problems.  The examiner checked normal for the condition of the Veteran's spine.  In July 1971, the Veteran sought outpatient treatment.  He reported that he fell from bed and landed flat on his back, and that he had back pain.  The treating clinician found some spasm and mild tenderness.  Spine x-rays were negative.  The Veteran was referred to physical therapy.  There, he explained that he had slipped while getting down from a top bunk, and had landed on his back.  Physical therapy included ice massage and flexion exercises.  The Veteran had trouble with sit-ups, but could complete a range of motion with only slight difficulty.  The physical therapist stated that the Veteran would be seen four more times in the clinic, and then would continue exercises on his own.  On a medical board examination in August 1971, the examiner checked normal for the condition of the Veteran's spine.  In August 1971, the Veteran was separated from service due to hearing loss, tinnitus, and ear pain.

The claims file does not contain any medical records or other evidence from the year following the Veteran's separation from service.  The claims file contains records of VA and private treatment from 2003 forward.  VA treatment notes from 2003 and 2004 reflect a history of three back surgeries.  In May 2004, private primary care physician J. A. W., D. O., reported that his practice treated the Veteran.  Dr. W. stated that the Veteran had a significant back injury in 1995.  Dr. W. reported that in 1996 the Veteran underwent spine surgery, with fusion of the L4, L5, and S1 vertebrae.  Dr. W. related that presently the Veteran reported persistent pain in the lumbar area of his back and radiating into his right leg.  In private treatment in June 2004, the Veteran reported having had back pain since 1995.

In July 2008, the Veteran submitted a claim for service connection and compensation for a back disability.

On VA examination in January 2010, the Veteran reported that during service in 1971 he fell out of his bunk and hit his back on the floor.  He stated that since that injury he had undergone three back surgeries, one in 1985 and two in 1996.  He reported that in 1995 he slipped and twisted his lower back, which produced injury in the same area injured during service.  He stated that presently he had chronic low back pain.  The examiner noted limitation of motion of the thoracolumbar spine, pain with motion, and guarding.  Lumbosacral spine x-rays showed fusion, partial laminectomy, and spurring.  The examiner's diagnosis was degenerative disc disease and degenerative joint disease with laminectomy, rods, and plates.  In response to a request for an opinion as to the likelihood that current back disability was related to injury in service, the examiner stated that she could not resolve that issue without resorting to mere speculation.  

In the May 2010 DRO hearing, the Veteran reported that during service in 1971 he fell out of a top bunk and landed on his back.  He stated that he went to sick call and was treated with bedrest and pain medication.  He related that he also fell on his back on another occasion in service, when he missed an overhead bar and fell during physical training.  He indicated that he did not receive treatment after that fall.  He reported that after service he had onset of back pain in 1984 when rising from a seated position.  He stated that at the time he worked doing hard manual labor on an oil drilling rig.  He reported that in 1985 he had back surgery that showed bulging discs.  He indicated that the surgeon told him that the discs had been bulging for a long time.  He stated that in 1995 he slipped on a wet bathroom floor and injured his back.  He stated that he had two more back surgeries after that injury, the first a two level fusion, and the second to place a clamp because the fusion did not take.

In the June 2011 Travel Board hearing, the Veteran reported that during service in 1971 he fell out of a top bunk.  He stated that he landed on his right hand, which gave way, and then he landed flat on his back.  He reported that he went to sick call.  He indicated that pain in his back eased up after a day or two.  He related that after service his earliest treatment for a back problem was in 1985.  He stated that he had back surgery including laminectomy at that time.  He related that the surgeon told him that he had bulging discs, some of which had been bulging for a long time.  He stated that he subsequently had two more back surgeries.  He reported ongoing back pain.

In December 2011, the Board remanded the back disability service connection issue to seek additional treatment records and to obtain a new VA medical examination with file review and adequate opinion regarding the likely etiology of current back disability.

The Veteran had another VA examination in February 2012.  The examiner reported having reviewed the Veteran's claims file.  The Veteran reported that back pain in 1985 had its onset while rolling pipe in his work at an oil drilling site.  The examiner expressed the opinion that it is less likely than not that the Veteran's back disability was incurred in service or caused by the injury in service.  The examiner explained that most back pain episodes are self-limiting and non-progressive.  He noted that for a joint injury to cause medical problems ten years or more later, the injury must have required immediate treatment or have caused continuing chronic symptoms.

There is no competent evidence that the Veteran had spine arthritis to a compensable degree within one year after his separation from service.  The earliest diagnosis of his spine arthritis of record is from many years after his service.  The history of his spine arthritis therefore does not warrant a presumption that it is service connected.

Service treatment records document the Veteran's back injury in June 1971.  The lack of findings of back problems on the August 1971 service separation examination is evidence against the existence of a residual back disorder that continued after service.   The Veteran has stated that back pain diminished within days after his 1971 injury.  He has not explicitly stated that back pain during service continued after service through the mid-1980s, when he had the earlier of two post-service symptomatic episodes for which he sought treatment.  The VA examiner who examined the Veteran in 2012 persuasively explained his conclusion that it is less likely than not that the 1971 injury did not cause the current disorders.  The Board finds that the preponderance of the evidence is against continuity between the 1971 injury and post-service back disability, and is against service connection for the current back disability.

The Veteran himself asserts that his current disorders of the lumbosacral spine are the result of his in-service back injuries.  The Board finds the Veteran is not competent to testify regarding the etiological basis of his current disorders of the back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that arthritis of the back was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as back pain; but, in light of the normal findings of the back at service separation and the dearth of evidence within the record of treatment or complaints of such symptoms in the period immediately following service, this testimony is considered less probative and less credible than the VA medical examination report and the other evidence of record.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for disorders of the spine, and the claim for such disability must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application, and the claim must be denied.  


ORDER

Entitlement to service connection for low back disability is denied.



____________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


